Citation Nr: 1758880	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  10-21 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to March 29, 2013 for the award of a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim for entitlement to a TDIU.

In a February 2016 rating decision, the RO granted the claim for a TDIU and assigned an effective date of March 29, 2013.  However, as the award did not constitute a full grant of the benefits sought, the Veteran's claim of entitlement to a TDIU prior to March 29, 2013 remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).    

The Board remanded this appeal for further development in June 2017.  The case has since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  The Veteran maintained full-time employment until retiring in June 2009, after which he reportedly continued to work part-time for approximately 20 hours per week until his service-connected cerebrovascular accident on September 11, 2011; there is no evidence that such employment was marginal or in a protected environment.

2.  The Veteran is in receipt of both a 100 percent disability rating and Special Monthly Compensation at the housebound rate from September 11, 2011 to April 1, 2012.

3.  Since April 1, 2012 the combined evaluations for the Veteran's service-connected disabilities meet the numeric schedular criteria for an award of a TDIU; resolving all reasonable doubt in the Veteran's favor, the effects of his service-connected disabilities alone rendered him unable to secure or follow substantially gainful employment from this date.


CONCLUSIONS OF LAW

1.  The Veteran is in receipt of the maximum benefit available between September 11, 2011 and April 1, 2012; the claim for a TDIU during this time is moot and is dismissed. 38 C.F.R. § 4.16(a) (2017).  38 U.S.C. § 7105 (2012); Bradley v. Peake, 22 Vet. App. 280 (2008).

2.  The criteria for an award of a TDIU have been met from April 1, 2012, but no earlier. 38 U.S.C. §§1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining whether there is one disability evaluated at 60 percent, or one disability evaluated at 40 percent where the combined rating of all service-connected disabilities is 70 percent or greater, disabilities resulting from a common etiology will be considered as "one disability."

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  See 38 C.F.R. § 4.16(b) (2017).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but may not be given to his or her age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).

TDIU is predicated upon an inability to secure and follow "substantially gainful employment."  38 C.F.R. § 4.16(a).  In Faust v. West, 13 Vet. App. 342, 355-56 (2000), the Court held that "substantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history.  This was incorporated into 38 C.F.R. § 4.16(a), which now specifies that marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  Consideration shall be given in all claims to the nature of the employment and/or the reasons for termination.  Id. 

In an October 2008 correspondence, the Veteran wrote to VA that he was unable to perform his duties at his current place of employment.  He reported that his vision had decreased to the point of having trouble seeing and reading, he was having problems with his diabetes mellitus, type II worsening to the point he needed to take insulin and was experiencing hypoglycemic episodes, and that his balance had been affected to the point that he was unable to bend or be on his feet for long periods of time.

The Veteran filed an application for entitlement to a TDIU in December 2008, where he reported that a date in the future, June 4, 2009, was the date he became too disabled to work.  He reported working full-time as a medical technician for 37 hours per week, earning more than $3,500 per month.  He further noted that he had not lost time from work due to illness.

The Veteran attended a General Medical VA examination in December 2008, wherein the examiner found that the Veteran's service-connected diabetes mellitus, peripheral neuropathy of the lower extremities, and coronary artery disease did not interfere with the Veteran's normal daily activities or occupation.  The examiner documented the Veteran's report that his coronary artery disease resulted in chronic shortness of breath on exertion and an inability to walk more than two flights of stairs or greater than 500 yards due to shortness of breath on exertion.  Of his peripheral neuropathy, the Veteran stated that he had constant severe numbness, tingling, and burning pain of his feet, without flare-ups.  The Veteran reported maintaining a low carbohydrate diet, taking oral medication and using insulin to control his diabetes, and denied that he had any difficulties with side effects or problems with his treatment regimen, stating that it had allowed him to have "good" control of his diabetes.  Activities were not restricted as a result of diabetes, and the Veteran reported seeing his diabetic care provider every three months. 

A January 2009 letter and information from the Veteran's employer at the time is of record.  The letter and completed form indicated the individual's confusion as to why such information was being requested, as the Veteran had not been terminated, was presently employed in a full-time position working approximately 75.2 hours biweekly, and had earnings of greater than $50,000 in 2008, without time lost from work or concessions made due to illness.

The Veteran submitted a statement with his April 2009 notice of disagreement, indicating that his disability had continued to affect his job performance to the extent that he was only able to work 20 hours per week, with new reduced hours taking effect July 1, 2009.

In a statement submitted with his VA Form 9 in May 2010, the Veteran reported earning an associate's degree in applied sciences in the field of medical technology, earning a licensure in such field, and engaging in employment in clinical laboratories for more than thirty years.  He explained that he had been employed as a generalist, having to cover all areas of the clinical laboratory by himself requiring that he be on his feet and move from department to department each day.  He stated that he was no longer able to do this due to numbness, tingling, and pain in his extremities.  He also reported an inability to utilize a microscope to analyze body fluid due to his diminished vision and cataracts.  He further reported that his problems with hypoglycemia from his diabetes make him unemployable because he was unable to work alone.  He described this as affecting his focus on his job and rendering him unable to report findings in a timely manner, which he noted was important in emergency situations which he frequently handled.  The Veteran stated that such impairment caused him to resign his position in June 2009, but that he had secured "subsistence employment" with another medical center.

The Veteran applied for VA Vocational Rehabilitation benefits in February 2013.  A May 2013 assessment report notes that the Veteran worked as a medical technician until he retired at the age of 62, and that following retirement, he obtained part-time employment doing med tech work until he suffered a stroke in 2011.

During the first portion of the appeal period, from October 2008 to September 11, 2011, the Veteran had the following disabilities service connected: diabetes mellitus, type II (DMII), with a 20 percent disability rating; peripheral neuropathy of the left and right lower extremities as a DMII residual, each with a 10 percent disability rating; and coronary artery disease related to DMII, with a disability rating of 60 percent prior to December 1, 2009 and 10 percent from December 1, 2009 to December 15, 2011.

Although the Veteran meets the numeric criteria for a schedular TDIU rating for a portion of this period, the evidence of record does not demonstrate that he has been rendered unable to secure and follow a substantially gainful occupation as a result of his service-connected disabilities during this time.  By the Veteran's own report, he continued to work in a full-time capacity as a medical technician until June 2009.  While he asserts that he "retired" in June 2009 due to becoming too disabled to work, statements to this effect were made prior to this date, such as in his December 2008 application for entitlement to a TDIU and in his April 2009 notice of disagreement. 

When considering the Veteran's reports concerning his full-time employment status, income level, and not having lost time from work due to illness, as well as the January 2009 report from his employer that the Veteran had not lost time from work, nor were concessions by the employer made, due to disability, the preponderance of the evidence demonstrates that he maintained continuous full-time employment until his retirement. 

While the fact of continuous employment is not necessarily a bar to an award of a TDIU, there is no evidence indicating that such employment was marginal due to income at a level below the poverty threshold for one person or due to the work being in a protected environment such as a family business or sheltered workshop.  See 38 C.F.R. § 4.16(a).  While the Veteran's service connected disabilities undoubtedly led to difficulties on the job, the currently-assigned disability ratings are meant to compensate the Veteran for such functional impairment.  

Despite the Veteran's assertions that he became too disabled to work as of his retirement in June 2009, the Board notes that his statements submitted with his notice of disagreement and made at the Vocational Rehabilitation assessment indicate that he maintained part-time employment doing medical technician work for twenty hours per week until suffering from a stroke in September 2011.  Even given these reduced hours, there is no evidence of record indicating that such part-time work represents marginal employment; and given the Veteran's previously reported income levels, earnings from part-time employment of 20 hours per week at such pay levels would still result in income above the Bureau of Census's poverty threshold for one person.

Following the June 2017 Board Remand, the Veteran was asked to provide information and releases allowing VA to request information from his prior employers concerning details his employment prior to March 29, 2013, but the Veteran did not respond with the requested information.  

The totality of the evidence of record demonstrates that the Veteran has been continuously employed, either full-time or part-time, prior to suffering a stroke on September 11, 2011, and no evidence has been submitted indicating that such employment is marginal or in a protected environment.  A preponderance of the evidence supports a finding that the Veteran's service-connected disabilities, alone or in combination, did not render him unable to secure or follow a substantially gainful occupation prior to September 11, 2011.  An award of a TDIU is therefore unwarranted prior to this date.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the competent, probative evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   

As it currently stands, between September 11, 2011 and April 1, 2012, the Veteran is already in receipt of a 100 percent disability rating for service-connected cerebrovascular accident and special monthly compensation at the housebound level due to one service-connected disability rated at 100 percent and other separate service-connected disabilities with a combined evaluation of at least 60 percent.  This represents the maximum benefit available; therefore, the claim of entitlement to a TDIU between September 11, 2011and April 1, 2012 is moot and should be dismissed. 38 C.F.R. § 4.16(a) (2017).  38 U.S.C. § 7105 (2012); Bradley v. Peake, 22 Vet. App. 280 (2008).  See 38 U.S.C. §§ 7104; 38 C.F.R. §§ 19.7, 20.101.

As of April 1, 2012, the combined disability rating for the Veteran's service-connected disabilities have met the criteria for a schedular award of a TDIU.  While the evaluations for the Veteran's DMII, peripheral neuropathy of the bilateral lower extremities, cerebrovascular accident, and coronary artery disease combined for an overall 60 percent disability rating, as they have all been found to be causally related to or residuals of the Veteran's diabetes mellitus, they represent "one disability" for purposes of  38 C.F.R. § 4.16(a).  

The Veteran was provided with VA examinations in October 2013 to ascertain the severity and manifestations of his service-connected disabilities.  Of the DMII, the examiner checked boxes indicating that such was managed by restricted diet, prescribed oral hypoglycemics, and prescribed insulin injections, and indicated that the Veteran visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than two times per month.  The examiner checked a box indicating that the Veteran's DMII did not impact his ability to work.  In an associated October 2013 examination, the examiner noted that the Veteran suffered a cerebellar cardiovascular accident in 2011 and was observed at the examination to have an ataxic gait as a result of his transient ischemic accident as well as absent deep tendon reflexes of the bilateral knees and feet.  The examiner opined that the central nervous system disorder affected the Veteran's ability to ambulate.  The diabetic sensory motor peripheral neuropathy Disability Benefits Questionnaire (DBQ) indicates that the Veteran reported severe bilateral lower extremity paresthesias and/or dysesthesias and numbness.  Objective testing demonstrated absent deep tendon reflexes at the bilateral knees and ankles, absent light touch/monofilament testing to the bilateral ankle/lower legs and feet/toes, absent position sense for the bilateral lower extremities, and decreased vibration sensation for the bilateral lower extremities.  The examiner opined that the Veteran had mild incomplete paralysis of sciatic nerve on the left and right lower extremities, and that this affected his work by affecting his ability to ambulate.  Finally, the Veteran's coronary artery disease DBQ documented his report of dyspnea and angina at greater than three to five METs.  The examiner noted that the Veteran's ischemic heart disease affected his ability to work in that lifting and carrying twenty pounds or climbing one flight of stairs led to shortness of breath and chest pain.

While the examiner's conclusions as to the effect of the Veteran's service-connected disorders on his employability would seem to indicate that the Veteran would be able to perform light or sedentary jobs, the lack of detail provided in the DBQs is found to limit the overall probative value of these medical opinions.  For example, although the Veteran reported in May 2013 that he experienced ongoing dizziness, forgetfulness, and balance issues following his stroke in 2011, the corresponding October 2013 DBQ only lists an ataxic gait as the residual functional effect of the stroke.  As no mention was made by the examiner concerning the Veteran's described dizziness, balance, and memory/concentration problems, it is unclear whether such was considered by the examiner.  The conclusions as to occupational impairment from each service-connected disorder further lack any sort of supportive rationale, and the Board is therefore left with little guidance as to the probative weight to assign such conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "the mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

While the Board could remand the case to obtain a supplemental VA medical opinion, this appeal concerns the severity and functional impact of the Veteran's service connection disabilities prior to March 28, 2013, rather than the current severity and functional impact of such disabilities.  Remanding this matter to obtain an additional VA examination or opinion would likely only result in evidence duplicative of that already of record, and is thus found unwarranted. 

The Veteran filed an application for VA vocational rehabilitation benefits in February 2013 and underwent an assessment in May 2013.  The vocational counselor noted that the Veteran's education, experience, and training were all in a field in which he can no longer perform, and found that the Veteran lacked transferrable vocational skills that would be compatible with his disability limitations.  He found that the physical nature of the Veteran's service-connected disabilities contributed in substantial part to his vocational impairment.  The counselor found that the Veteran's DMII and peripheral neuropathy of the lower extremities resulted in difficulty standing and walking for prolonged periods and distances, and the heart disease and recent stroke resulted in ongoing concentration and memory problems, dizziness and balance issues, which did not allow him to return to work following his stroke in 2011. 

The counselor found that the Veteran lacked transferrable vocational skills that would be compatible with his disability limitations and which would be consistent with the Veteran's demonstrated and measured interests, aptitudes, and abilities.  While the ability to secure and follow a substantially gainful occupation does not necessarily mean the ability to obtain and maintain employment in a particular field or area of interest, the Board recognizes that the Veteran's education, training, and work experience have been in a specialized field, and finds the vocational counselor's conclusion that the Veteran's vocational skills were nontransferable to be persuasive.  

The May 2013 Vocational Rehabilitation assessment and determination are sufficiently persuasive to at least bring the weight of the evidence into equipoise as to whether the Veteran's service-connected disabilities result in such functional impairment as to rendered him unable to obtain and maintain substantially gainful employment from April 1, 2012 to March 28, 2013.  

As such, the Board will resolve all reasonable doubt in the Veteran's favor in finding that an earlier effective date of April 1, 2012 is warranted in this case.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the Veteran is challenging the denial of a TDIU for the entirety of the appeal period.  The Veteran was sent notice in December 2008 of the criteria for entitlement to a TDIU, the evidence the Veteran was expected to provide, and the evidence VA would request on his behalf.  Such notice also explained how VA determines effective dates.  Thus the duty to notify has been met.

The duty to assist has also been met in this case.  VA treatment records, private treatment records, VA Vocational Rehabilitation folder, and the Veteran's lay statements have been associated with the claims file.  In its June 2017 Remand, the Board directed that the Veteran be sent an additional VA Form 21-8940 to give him an opportunity to submit employer information to VA in support his claim for an earlier effective date for a TDIU.  The application form was mailed to the Veteran in June 2017 but the Veteran has not responded with any additional information.  As the information and releases needed to obtain information from the Veteran's prior employer has not been provided, the Board finds that the actions of the AOJ substantially comply with the June 2017 remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially, if not exactly, complied with).    

The Veteran has been provided with VA examinations addressing the severity and manifestations of his service-connected disabilities, as well as their impact on his ability to work.  A General Medical Examination was provided in October 2008, which documented the Veteran's reports and findings from physical examination concerning his service-connected diabetes mellitus and residuals and related coronary artery disease.  The General Medical examination discussed the Veteran's reported symptoms and the disabilities' impact on the Veteran's occupational functioning.  Although the examination reports did not include an overall opinion as to whether it was at least as likely as not that the service-connected disabilities combined to render the Veteran unable to secure or follow a substantially gainful occupation, the information provided regarding each service-connected disability's impact on the Veteran's occupational functioning is found to be sufficient for adjudicatory purposes, when considered alongside the other evidence of record.  

The Board notes that the question of whether a veteran is rendered unable to secure and follow a substantially gainful occupation due to the combined effects of service-connected disabilities is ultimately a question of fact to be determined by the Board, and is not an appropriate inquiry to present to a medical examiner.  Additionally, given that the appeal before the Board deals with entitlement to an effective date prior to March 29, 2013 for the award of a TDIU, remand in order to provide the Veteran with a VA examination specifically contemplating the combined effects of the service-connected disabilities on employability would only speak to the present degree of impairment and would not clearly aid the Veteran in substantiating his claim; such is therefore unnecessary.  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that "the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by the [RO] or the Board").     

The available records and medical evidence have been obtained in order to make an adequate determination.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
ORDER

The appeal as to the issue of entitlement to a TDIU from September 11, 2011 to March 31, 2012 is moot, and is dismissed for lack of jurisdiction.

An effective date of April 1, 2012 for the award of a TDIU, but no earlier, is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


